February 19, 1953

Hon. Arthur H. Van Slyke   Opinion No. S-08 .'
County Attorney
Fort Bend County           Re: Authority of the commis-
Richmond, Texas                sioners' court to fix an
                               additional compensation or
                               expense allowance from
                               funds of Fort Bend County
                               Drainage District for
                               added duties -the commis-
                               sioners perform:on drainage
Dear Sir:                      district smatters.
          Your requestfor:,;anopinion of this office reads
in part as follows:
         "The Honorable Commissioners' Court of
    Fort Bend County, :Texas, has asked this of-
    fice to requestan,opin,ion of your office
    as to whether or not'the Fort Bend County
    Drainage District may pay~a monthly s'um,to
    be fixed by said Co~untyCommissioners' Court
    to said Co,untyCommissioners either as a
    salary or as travel allowance and expense to
    said Commissioners for dutie,sperformed on
    said drainage district matters."
          The Texas co,urtshave repeatedly held that the
commissioners' court is a court of limited jurisdiction
and has only such powers as are conferred upon it, either
by express terms or by necessary implication, by the
statutes and Constitution of Texas. Childress Co. v.
State, 127,Tex. 343, 92 S.W.2d 1011 (193
ti.Lovett, 173 S.W. 508 (Tex.Civ.App. ,,geggg+yy
Roper v. Hall, 280 S.W. 289 (Tex.civ.App. 1925).
          In 34 Texas Jurisprudence 531, Public Officers,
Section 11.6,it is stated:
          'An officer is not entitled to any com-
     pensation in addition,‘tothat'which.~has'been
     fixed by law for the performance of the
     duties of his office, even tho,ughthe com-
     pensation so fixed is unreasonable nor inade-
Hon. Arthur H. Van Slyke, page 2 (s-08)


     quate. He may be required by law to perform
     specific services or discharge additional
     d,utiesfor which no compensation is provided.
     The obligation to perform s'uch services is
     imposed as an incident to the office, and the
     officer by his accentance thereof is deemed
     to have en aged to perform them without com-
     pensation.!*'

          Chapter ,303, Acts ,51s't
                                  Legislature, Regular
Session, 1949, page.550, created the Fort Bend County
Drainage District, and,the commissioners' court was
required to assume administrative powers and control
over the district. We find no provision in the act
creating this district that would authorize the commist
sioners court ,to fix an additional compensation or ex-
pense al;owance from the ,fundsof Fort Bend County
Drainage~District for added duties the commissioners
perform on drainage district matters. Therefore, your
question~is answered in the negative.


          The commissioners' court has no author-
     ity to fix an additional compensation or ex-
     pense allowance from funds of Fort Bend
     Co,untyDrainage District for added duties
     the commissioners perform on drainage,dls'
     trict matters.
                                Your,svery truly,
APPROVED:                       JOHN BEN SHEPPERD
                                Attorney General
J. C. Davis, Jr.
Co,unty.'Affairs
               Division
C. K. Richards
Reviewer,                          B. Duncan Davis
                                              As'sistant
Robert S. Trottl
First Assistant
BDD:am